Case: 15-50792      Document: 00513441669         Page: 1    Date Filed: 03/28/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-50792                                   FILED
                                  Summary Calendar                            March 28, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAYMUNDO JOSE PINA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:08-CR-181-3


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Raymundo Jose Pina appeals after pleading guilty and being sentenced
for conspiracy to possess with intent to distribute cocaine. He contends that
plea counsel was ineffective for failing to assert that his right to a speedy trial
was violated by the passage of years between indictment and arrest.
       Generally, we do not review claims of ineffective assistance of counsel on
direct appeal.     United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50792     Document: 00513441669     Page: 2   Date Filed: 03/28/2016


                                  No. 15-50792

Typically, such a claim warrants review on direct appeal only when it was
raised and developed in a post-trial motion to the district court. United States
v. Stevens, 487 F.3d 232, 245 (5th Cir. 2007). Pina did not raise his claim in
the district court. Here, he argues about the underlying speedy trial claim and
then concludes simply that counsel was ineffective for failing to raise it.
Counsel has not been invited to address the speedy trial issue or the claim of
ineffectiveness. Accordingly, the record is not sufficiently developed to allow
for fair consideration of this claim, and we decline to consider it now, without
prejudice to Pina’s right to raise it on collateral review. See Isgar, 739 F.3d at
841. The judgment is AFFIRMED. Pina’s motion to supplement the record on
appeal is DENIED.




                                        2